TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00457-CR






Carl Ray Hawkins, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT


NO. 0980615, HONORABLE BOB PERKINS, JUDGE PRESIDING







PER CURIAM

A jury found appellant guilty of sexual assault.  See Tex. Penal Code Ann. § 22.011
(West 1994 & Supp. 1999).  The jury assessed punishment, enhanced by a previous felony
conviction, at imprisonment for life.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by advancing a contention counsel says might arguably support the appeal.  See also
Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);
Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 
(Tex. Crim. App. 1972);  Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy
of counsel's brief was delivered to appellant, and appellant was advised of his right to examine
the appellate record and to file a pro se brief.  No pro se brief has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  A discussion of the contention advanced in counsel's brief would
serve no beneficial purpose.

The judgment of conviction is affirmed.


Before Chief Justice Aboussie, Justices Kidd and Patterson

Affirmed

Filed:   March 11, 1999

Do Not Publish